Citation Nr: 0102606	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  97-01 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for pulmonary 
tuberculosis, currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife





ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
December 1963.  

This appeal arose from rating decisions by the Department of 
Veterans Affairs (VA)  Regional Office (RO) in Seattle, 
Washington.  In July 1996, the RO denied the veteran's claim 
of entitlement to an evaluation in excess of 30 percent for 
pulmonary tuberculosis.  In January 1999 the RO denied his 
claim of entitlement to service connection for a cervical 
spine disability.  

The veteran has provided oral testimony at hearings at the RO 
in December 1996 and November 1999, copies of the transcripts 
of which have been associated with his claims folder.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

With respect to the duty to assist, the veteran reported on 
several occasions that he underwent treatment at the 
Pulmonary Clinic of the Seattle, Washington VA Medical 
Center.  He also reported treatment of the cervical spine at 
the same VA Medical Center and testified at his November 1999 
hearing at the RO that he was told at one such visit in 1994 
that his neck disability could have been related to his 
reported fall in service.  

The RO did request VA medical records from the Seattle VA 
Medical Center in December 1996.  Records were received in 
January 1997.  A summary of clinic visits received from the 
VA Medical Center does not show any treatment in 1994.  In 
fact, no treatment was shown from 1990 to 1995.  The veteran 
is shown to have had treatment in various clinics from 1986 
to 1990 and from 1995 to 1997 including the orthopedic and 
neurology clinic and the physical therapy clinic.  All of the 
records do not appear to have been provided.  The Board 
observes that the veteran had not filed his claim for 
entitlement to service connection for a neck disability when 
the records were requested.  In the opinion of the Board 
another attempt should be made to obtain all relevant VA 
treatment records.  

The veteran also submitted a statement in September 1997 
asserting that he had pulmonary function tests in August 
1997.  A "pulmonary function report" chart in the claims 
folder shows a comparison of several results from pulmonary 
function tests from March 1997 to January 1999 including a 
test in August 1997.  However the full original test report 
is not associated with the claims folder.  The chart readings 
for Forced Expiratory Volume in one second (FEV-1), Forced 
Vital Capacity (FVC) and Diffusion Capacity of the Lung for 
Carbon Monoxide (DLCO) by the Single Breath Method (SB) but 
does not provide actual and predicted figures or characterize 
results in terms of percentage of predicted. 

Records generated by VA within the constructive (if not 
actual notice) of VA adjudicators.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  If documents generated by VA agents or 
employees, including physicians, predate the Board's 
decision, are within the Secretary's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
612-613.  See also Dunn v. West, 11 Vet. App. 462 (1998).   

The Board also observes that the veteran reported private 
medical treatment and submitted a VA Form 21-4142, 
Authorization for Release of Information.  The RO sent a 
record release letter to the veteran rather than to the 
provider.  The veteran submitted a pack of private medical 
records that he apparently obtained from the provider.  
However to ensure that the duty to assist is fully satisfied 
the RO should re-request copies of the complete relevant 
records from the provider.  

The veteran has been provided with VA examinations.  However 
the examination of his cervical spine did not include an 
opinion on etiology.  The basis of the denial of the claim by 
the RO is that there is no nexus connecting the current neck 
disability to the veteran's service.  The Board is of the 
opinion that an opinion on etiology of the current disability 
of the cervical spine would assist in the adjudication of the 
veteran's claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

3.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

4.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon in order to ascertain 
the likely etiology of his cervical spine 
disability.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examiner must annotate the claims file in 
this regard.  The examiner must 
specifically state whether it is as least 
as likely as not that the current 
disability of the cervical spine was 
incurred during or as a result of the 
veteran's service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested VA medical report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues on appeal with 
consideration of all applicable laws and 
regulations.  The RO should consider 
whether a referral for an extraschedular 
evaluation of the veteran's claim for an 
increased evaluation is warranted 
pursuant to 38 C.F.R. § 3.321(b).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	James R. Siegel
	Acting Member Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


